DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter

Claims 14, 15, 18, 19, and 21-36 are allowed.

The following is an examiner’s statement of reasons for allowance: the Request for Continued Examination (RCE) does not amend the claims and the documents listed on the recently submitted Information Disclosure Statement (IDS), which is included in the RCE, do not affect the allowability of the claims as previously discussed on 
pages 17-22 of the Non-Final Office Action and in the Remarks section of Applicant’s Amendment of May 02, 2022.  In particular, the International Search Report for International application no. PCT/US2017/062395 cites US 2003/148141 A1 as an “X” document against claims 1-5 of that application, 
US 6554920 B1 as “X” document against claims 1-5, US 6284013 B1 as an “X” document against claim 1, and US 2009/283805 A1 as an “X” document against 
claims 12-15.  The corresponding Written Opinion deems claims 1-5 to lack novelty over the first three aforementioned “X” documents, which are referred to as D2, D3, and D4, respectively, in the Written Opinion, and deems 12-15 to lack novelty over the last of the aforementioned documents, which is referred to as D5.  As a first matter the U.S. Examiner will note that there are no claims 1-15 in U.S. application 16/867705.  More importantly, in U.S. application 16/867705 independent claim 14 is “[a] method using a biosensor . . . .”, independent claim 23 is “[a] method for measuring an analyte in a fluid sample . . . .”, and independent claim 31 is also “[a] method for measuring an analyte in a fluid sample . . . .”  
	The title and Abstract of D2 are as follows
 
    PNG
    media_image1.png
    99
    433
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    215
    449
    media_image2.png
    Greyscale

The disclosed use of these alloys is as follows


    PNG
    media_image3.png
    158
    450
    media_image3.png
    Greyscale

	Thus, D2 is not relevant to the allowed claims in U.S. application 16/867705.
The title and Abstract of D3 are as follows

    PNG
    media_image4.png
    79
    389
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    211
    451
    media_image5.png
    Greyscale

The disclosed use of these alloys is as follows

    PNG
    media_image6.png
    135
    422
    media_image6.png
    Greyscale


Thus, D3 is not relevant to the allowed claims in U.S. application 16/867705.
The title and Abstract of D4 are as follows

    PNG
    media_image7.png
    112
    411
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    304
    442
    media_image8.png
    Greyscale

The disclosed use of the sputtering target is as follows

    PNG
    media_image9.png
    333
    431
    media_image9.png
    Greyscale

Thus, D4 is not relevant to the allowed claims in U.S. application 16/867705.
D5 is relevant to the allowed claims in U.S. application 16/867705 as it describes a biosensor.  However, while this biosensor does comprise a structural element comprising a ruthenium compound, this structural element, is a gate of an ISFET, which is not clearly an electrode, and the ruthenium compound is not a ruthenium metal alloy, particularly one as required by the independent claims in U.S. application 16/867705, but is ruthenium oxide.  See D5 paragraphs [0012], [0082], and [0103].  



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             June 26, 2022